Per Curiam.
1. The act approved October 6, 1909 (Acts 1909, p. 279), abolishing the city court of Mount Vernon and providing that all cases pending in that court shall be transferred to the superior court for trial, does not contravene article 1, section 4, paragraph 1, of the constitution of the State (Civil Code of 1910, § 6391) ; nor does it violate article 6, section 9, paragraph 1, of the constitution (Civil Code of 1910, § 6527). Macon, Dublin & Savannah R. Co. v. Calhoun, 138 Ga. 165.
2. The superior court of Montgomery county has full and complete jurisdiction of all cases transferred to it from the city court of Mount Vernon, under the terms of the aforesaid act.
3. The excerpt from the charge excepted to, considered in connection with the entire charge, contains no material or prejudicial error.
4. The controlling questions raised by the record are issues of fact, on which the evidence is in conflict, and which are settled by the verdict.

Judgment affirmed.


Pottle, J., not presiding.